Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 12/28/2020 overcome the following set forth in the previous Office Action:
The claims 1-19 being rejected under 35 USC §101, and
The claims 2-3, 11-12 and 16-17 being rejected under 35 USC §102 or 35 USC §103 and nonstatutory obviousness-type double patenting.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed, and as to all the arguments on the amended claimed limitations the responses will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding amended claim 1, applicant argues that “Roller does not teach or suggest, at least, "comparing the plurality of index features [of the target user] with a plurality of index features of the plurality of designated users, respectively, and determining a plurality of first users from the plurality of designated users; [and] comparing particular feature information in the target multidimensional feature information with particular feature information of the plurality of first users, respectively, for determining similarity values of the target user with respect to the plurality of first users," as recited in amended claim 1 (emphasis added). In fact, neither Roller, nor Harding, nor any combination thereof, teaches or suggests the above quoted elements of amended claim 1.” Applicant further argues that “there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations.”
The Office respectfully disagrees. First of all, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The quoted elements of amended claim 1 are from original claim 3 which was rejected as being unpatentable over Roller in view of Harding. Secondly, in the previous office action in rejecting claim 3, the Office has clearly cited paragraphs and figures from Roller and Harding with regard to their disclosures and teachings of the claim elements, i.e., Roller (Fig. 2, [0028, 0031, 0051]) and Harding (Figs. 4-7, [0044, 0065].) Thirdly, applicant has not pointed out where the Office has erred in rejecting the original claim 3 or in combining Roller with Harding and which claim elements are not disclosed or taught by the cited figures and paragraphs from Roller and Harding. If applicant insists that “neither Roller, nor Harding, nor any combination thereof, teaches or suggests the above quoted elements of amended claim 1“, applicant is respectfully requested to provide specifics as to where the Office has erred and which claim elements are not disclosed or taught in order to advance the prosecution.
Regarding the Nonstatutory Obviousness-Type Double Patenting, applicant argues that “Applicant has filed a Terminal Disclaimer in copending Application No. 
The Office respectfully disagrees. The Terminal Disclaimer filed in copending Application No. 16/775,296 may overcome the Nonstatutory Obviousness-Type Double Patenting rejection in the copending Application No. 16/775,296 but not necessarily overcomes the Nonstatutory Obviousness-Type Double Patenting rejection in the instant application. However, applicant may file a Terminal Disclaimer in the instant application to overcome the Nonstatutory Obviousness-Type Double Patenting rejection in the instant application.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Roller, US 20150278977 A1, published on October 1, 2015, hereinafter Roller,
Harding, US 20140314283 A1, published on October 23, 2014, hereinafter Harding, and 
Zheng et al., US 20200167598 A1, published on May 28, 2020, appl. # 16775296, hereinafter ‘296. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roller in view of Harding.
Regarding claim 1, Roller discloses a user identity determining method (Roller: “method for detecting a potential match between a candidate facial image and a dataset of facial images” (Abstract)), comprising: 
acquiring target multidimensional feature information of a target user, wherein the target multidimensional feature information comprises at least two types of feature information in at least one of biometric feature information or non-biometric feature information; (Roller: “These implementations may be useful for gathering biometrics of a person at, for example, a point of entry to determine whether the person (i.e., a probe) is included in a list (i.e., a dataset) of persons of interest (i.e., entries). These implementations of the invention vary widely from determining whether the person is a known terrorist or an employee or an invited guest to a party.” [0031]. “FIG. 4 illustrates a probe 410 and an entry 420 (from a dataset not otherwise illustrated) according to various implementations of the invention. Probe 410 includes an identifier 417 and three facial images 415, namely an image 415A, an image 4158, and an image 415C. Entry 420 likewise includes an identifier 427 and three facial images 425, namely, an image 425A, an image 425B, and an image 425C.” [0033]. “In addition, in some implementations of the invention, other information, metadata (data not related to the person such as date, time, location associated with the biometric for example), other biodata (e.g., age, gender, weight, height, hair color, skin color, race, etc.) may be used to adjust or scale, for example, the scores determined in operation 890. In addition, in some implementations of the invention, spectral clustering over different types of biometrics may be used to further enhance matching or fraud detection.” [0051].)
comparing the target multidimensional feature information with multidimensional feature information of a plurality of designated users, respectively, to obtain a comparison result; (Roller: Fig. 2. “Comparison 200 tests a supernode 210 (referred to herein as probe 210) against one or more other supernodes 220, (referred to herein as entries 220 (illustrated in FIG. 2 as an entry 220A, and entry 220B, an entry 220C, . . . and an entry 220N) of a dataset 230. Probe 210 may include one or more probe biometrics 215 (illustrated as a probe biometric 215A, a probe biometric 215B and a probe biometric 215C) and entry 220 may include one more entry biometrics 225 (illustrated as an entry biometric 225A, an entry biometric 225B, and an entry biometric 225C). … Biometrics 215, 225 may correspond to different captures of a same type of biometric (i.e., different facial images of the same person, for example) or different types of biometrics (i.e., a facial image, a fingerprint, etc.).” [0028].) and 
determining an identity of the target user based on the comparison result, (Roller: “In these implementations, probe 210 is spectrally clustered against entry 220 to identify whether any graph results in one cluster (probe 210 exists in dataset 230) or whether all graphs result in two clusters (probe 210 does not exist in dataset 230). These implementations may be useful for gathering biometrics of a person at, for example, a point of entry to determine whether the person (i.e., a probe) is included in a list (i.e., a dataset) of persons of interest (i.e., entries). These implementations of the invention vary widely from determining whether the person is a known terrorist or an employee or an invited guest to a party.” [0031])
wherein the comparing the target multidimensional feature information with multidimensional feature information of a plurality of designated users, respectively, to obtain a comparison result comprises: 
determining a plurality of Roller: [0028])
comparing the plurality of Roller: Fig. 2, [0028, 0031, 0051]. “Comparison 200 tests a supernode 210 (referred to herein as probe 210) against one or more other supernodes 220, (referred to herein as entries 220 (illustrated in FIG. 2 as an entry 220A, and entry 220B, an entry 220C, . . . and an entry 220N) of a dataset 230. Probe 210 may include one or more probe biometrics 215 (illustrated as a probe biometric 215A, a probe biometric 215B and a probe biometric 215C) and entry 220 may include one more entry biometrics 225 (illustrated as an entry biometric 225A, an entry biometric 225B, and an entry biometric 225C)… Biometrics 215, 225 may correspond to different captures of a same type of biometric (i.e., different facial images of the same person, for example) or different types of biometrics (i.e., a facial image, a fingerprint, etc.).” ([0028]). “These implementations may be useful for gathering biometrics of a person at, for example, a point of entry to determine whether the person (i.e., a probe) is included in a list (i.e., a dataset) of persons of interest (i.e., entries).” ([0031]). “For example, matching or fraud detection based on a first biometric (e.g., images) may be further processed, either serially or in parallel or only those having scores that exceed a thresholds, by matching or fraud detection based on a second biometric (e.g., fingerprints).” [0051])
comparing particular feature information in the target multidimensional feature information with particular feature information of the plurality of Roller: [0051]) and 
determining the similarity values of the target user with respect to the plurality of first users as the comparison result. (Roller: [0035, 0051])
Roller does not disclose explicitly but Harding teaches, in the same field of endeavor of image processing and particularly searching a biometric database, comparing the plurality of index features with a plurality of index features of the plurality of designated users, respectively, and determining a plurality of first users from the plurality of designated users. (Harding: using staged approach as shown in Figs. 4-7 and using index features as discussed in [0044, 0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roller’s disclosure with Harding’s teachings by combining the user identity determining method (from Roller) with the technique of staged approach and index features (from Harding) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the user identity determining method would still work in the way according to Roller and the technique of staged approach and index features would continue to function as taught by Harding. In fact, the inclusion of Harding's technique of staged approach and index features would provide a practical and/or alternative implementation of the user identity determining method and would enable a better and much more effective user identity determining method since the index features can be used to search the database first and thus make the staged approach more efficient. Harding: [0044, 0065]. “Using non-biometric metadata identifies records to be biometrically searched in the biometric database, by querying the database for records matching the developed index. For example, a first level search is done using fingerprints and a second level search is done using geographic data to narrow the results to a certain country, state, city, zip code and/or any other geographic data.”)
Therefore, it would have been obvious to combine Roller with Harding to obtain the invention as specified in claim 1. 
Regarding claim 4, Roller {modified by Harding} discloses the method according to claim 1, wherein the comparing the target multidimensional feature information with multidimensional feature information of a plurality of designated users, respectively, to obtain a comparison result comprises: 

comparing particular feature information in the target multidimensional feature information with particular feature information of the plurality of second users, respectively, and determining similarity values of the target user with respect to the plurality of second users; (Roller: [0035, 0051]) and 
determining the similarity values of the target user with respect to the plurality of second users as the comparison result. (Roller: [0035, 0051])
The reasoning and motivation to combine is similar to that of claim 3.
The only difference between the claimed invention and the disclosure of Roller {modified by Harding} is that the claimed invention further narrows down the users based on their historical behavior data. However, Roller’s disclosed invention would Roller: Abstract) Harding teaches in the background of invention that “the Integrated Automated Fingerprint Identification System (IAFIS) is a national automated fingerprint identification and criminal history system maintained by the Federal Bureau of Investigation (FBI). IAFIS is the largest biometric database in the world, housing the fingerprints and criminal histories of over 75 million subjects in the criminal master file, 39 million civil prints and fingerprints from 73,000 known and suspected terrorists processed by the U.S. or by international law enforcement agencies. On average, IAFIS receives over 160,000 tenprint fingerprint submissions per day.” (Harding: [0007]) The fingerprint search of IAFIS database is effectively using “historical behavior data” (i.e., “criminal history”) to narrow down “suspects, criminals, terrorists”. Harding’s disclosure is partly based on the need to search IAFIS database and thus applies to the fingerprint search of IAFIS database. Harding indeed teaches biometric database search using fingerprints. (Harding: Fig. 5, [0009, 0044, 0065]) The application of Harding’s disclosure to the fingerprint search of IAFIS database, as it clearly intends to (Harding: [0007]), would effectively narrow down the users based on their historical behavior data (i.e., criminal history) as claimed in claim 4. 
In light of above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roller’s {modified by Harding} disclosure with Harding’s further teachings by combining the user identity determining method (from Roller) with the technique of fingerprint search of 
Therefore, it would have been obvious to combine Roller {modified by Harding} with Harding’s further teachings to obtain the invention as specified in claim 4. 
Regarding claim 5, Roller {modified by Harding} discloses the method according to claim 1, wherein the plurality of index features comprise at least one of: a single index feature for a same type of feature information, a composite index feature for at least two types of feature information occurring at a same time, or a composite index feature for feature information of different users occurring at a same time. (Harding: Figs. 4-7, [0044, 0065].)
Regarding claim 6, Roller {modified by Harding} discloses the method according to claim 1, wherein the biometric feature information comprises at least one of: face feature information, body feature information, gait feature information, cloth feature information, age feature information, or gender feature information; and the non-biometric feature information comprises at least one of: user identification (ID) Roller: [0051].)
Regarding claim 7, Roller {modified by Harding} discloses the method according to claim 6, wherein when the target multidimensional feature information comprises geographical location information of the target user, the determining a plurality of index features of the target user based on the target multidimensional feature information comprises: determining a level 1 geographical location index feature of the target user based on the geographical location information of the target user; determining the level 1 geographical location index feature and a level 2 geographical location index feature of the target user based on the geographical location information of the target user; or determining the level 1 geographical location index feature, the level 2 geographical location index feature, and a level 3 geographical location index feature of the target user based on the geographical location information of the target user; wherein the level 3 geographical location index feature is a subindex of the level 2 geographical location index, and the level 2 geographical location index is a subindex of the level 1 geographical location index. (Harding: Figs. 4-7, [0044, 0065]. For example, “to narrow the results to a certain country, state, city, zip code and/or any other geographic data.”)
Regarding claim 8, Roller {modified by Harding} discloses the method according to claim 6, wherein when the target multidimensional feature information comprises biometric feature information of the target user, the determining the plurality of index features of the target user based on the target multidimensional feature information Harding: Figs. 4-7, [0009, 0044, 0065]. The staged approach discussed above in regard to claim 3 is also a form of principal component analysis with each of, for example, face, iris and finger in Fig. 4, serves as a principal component on the biometric feature information.)
Regarding claim 9, Roller {modified by Harding} discloses the method according to claim 2, wherein the determining an identity of the target user based on the comparison result comprises: determining an identity of a user corresponding to a largest similarity value which is greater than a preset threshold in the comparison result as the identity of the target user. (Roller: [0035, 0051].)
Claims 10 and 13-14 (Roller: processor [0052]) (Harding: computer or processor in Fig. 1, [0036, 0038]) are similarly analyzed and rejected as corresponding method claims 1 and 4-5.
Claims 15 and 18-19 (Roller: processor [0052]) (Harding: computer or processor in Fig. 1, [0036, 0038]) are similarly analyzed and rejected as corresponding method claims 1 and 4-5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1, 10 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the recently amended claims 3, 12 and 17 of the copending application ‘296.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
In the most recent amendment, applicant has amended the original claim set of the instant application by incorporating the subject matters of the original claim 3 (dependent on claim 1) into the original claim 1, incorporating the subject matters of the original claim 12 (dependent on claim 10) into the original claim 10, and incorporating the subject matters of the original claim 17 (dependent on claim 15) into the original claim 15. Similarly, applicant has amended the original claim set of the copending application ‘296 by incorporating the subject matters of the original claims 3-4 (dependent on claim 1) into the original claims 1 and 20, incorporating the subject matters of the original claims 12-13 (dependent on claim 10) into the original claim 10, and incorporating the subject matters of the original claims 17-18 (dependent on claim 15) into the original claim 15. As a result, claims 1, 10 and 15 of the instant application are anticipated by the recently amended claims 3, 12 and 17 of the copending application ‘296.
The dependent claims 4-9 are rejected as being obvious over the claim 3 of the copending application ‘296 in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 13-14 are rejected as being obvious over the claim 12 of the copending application ‘296 in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 18-19 are rejected as being obvious over the claim 17 of the copending application ‘296 in view of the art of record relied upon in the rejections above, as applied to the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669